 PONY EXPRESS COURIER CORP.Pony Express Courier CorporationandMontanaUnion of Guards.Case 19-RC-1047725 November 1986DECISION ON REVIEW ANDCERTIFICATION OFREPRESENTATIVEBy CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSThe National.Labor Relations Board, by a three-member panel,'has considered objections to anelection held 23 June 19821 and the Regional Di-rector's report recommending disposition of them.The election was conducted pursuant to a Decisionand Direction of Election issued on 13 May. Thetally of ballots shows nine for and six against thePetitioner,with two challenged ballots, an insuffi-cient number to affect the results.The ]Board has reviewed the record in light ofthe exceptions and brief, has adopted the RegionalDirector's findings and recommendations,and findsthat a certification of representative should beissued.In fording that the threats of future physicalinjurymade by employees De Long, Eepers, andLeavitt to their coworkers do not warrant settingaside the election,the Regional Director relied onHickory SpringsMfg. Co.,239 NLRB641 (1978). InHome & IndustrialDisposalService,266 NLRB 100(1983),however, the Board overruledHickorySpringsand expressly rejected as unrealistic therule that a union agent's threats of bodily harm,damage to personal property, or the like cannot, asa matter of law, influence an election merely be-cause the threat in question is couched in terms ofpossiblefutureconducl;.Notwithstanding thischange in Board law,we agree with the RegionalDirector'sfinding that the threats in the instantcase do not warrant setting aside the election. Wenote that De Long, Eepers,and Leavittwere notagents of the Petitioner,that the objected-to threatswere not directed to soliciting or influencing em-ployees to vote for the Union, and that the threatswere not made against a backdrop of an actual in-cident of physical injury or damageto property orfollowed by an act of violence.Further, the, inci-dents in question all occurred in May,severalweeks before the 23 June election,2and were not'All dates refer to 1982.2Contrary to the dissent,we find that Eepers' threat to Cupp is enti-tled to littleweight.Cupp's own testimony reveals that Eepers was"pretty irate" over reports that Cupp informed the Employer of employ-ee organizing activity and "got[Eepers]in a bunch of trouble."Itwas inthis context that Eepers remarked that if Cupp did it again,Eepers would"beat the shit"out of him. The hearing officer stated that there is no evi-dence of dissemination of Eepers'remarks to other employees.In sum,265rejuvenated at the time of the election.Thus, view-ing the threats separately as well as cumulatively,we ford that they are insufficient to have createdan atmosphere of fear and reprisal which rendereda free expression of choice of representative impos-sible.3Accordingly,we affirm, the Regional Direc-tor's decision that the conduct does,not warrantsetting aside the election.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for Montana Union of Guardsand that it is the exclusive collective-bargainingrepresentative of the employees in the followingunit:All full time and regular part time courierdrivers employed by Pony Express CourierCorporation in Helena, Missoula, Billings andGreat Falls,Montana, but excluding confiden-tialemployees and supervisors as defined inthe Act.CHAIRMAN DOTSON,dissenting.Ifind that the threats of bodily injury made byunion supporters De Long, Eepers, and Leavitt toother unit employees were sufficiently egregious towarrant setting aside the election.The majorityrelies on the absence of any agency relationship be-tween the Union and these three employees andthe lack of actual injury to person and property inconcluding that the conduct was not objectionable.In so doing, they overlook several critical consid-erations.The Board recognizes that in certain circum-stances third-party conduct can interfereWith theconduct of an election even absent a "backdrop ofactual violence." SeeRJR Archer,Inc.,274 NLRB335 (1985).In the instant case employee Pat De Long "blewup" during a conversation with another employeeand the Employer'smanagers and officers andvowed to "bust" or "break" the head of anyonewe find that Eepers' conduct, which was plamly directed at one employ-ee rather than the entire bargaining unit, was too isolated to create a gen-eral atmosphere rendering impossible the exercise of free choice in theelection held some 6 weeks later.sRJR Archer,Inc,274 NLRB 335 (1985),on which our dissentingcolleague relies, does not command a different result,for the threats inthat case were far more serious than those here.InArcher,a union sup-porter, when told by an employee that he would vote against the union,threatened to burn the employee's home and van if he did not vote forthe union.Also, another union supporter told an employee to thinkbefore he voted, that things can happen to vehicles or even to a wife andkids.The employee also received threatening telephone calls, and thethreatswere rejuvenated daily until the election by union supportersasking the employee whether he had "made it through the night "282 NLRB No. 36 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho crossed a picket line.1 Later the same day em-ployee Eric Leavitt warned that he was "ready andanxious'toget his baseball bat out and get itwarmed up' in the -event of a strike. The" recorddisclosesthat De Long's threat 'was-disseminated toat leasttwo other employees and Leavitt reportedhis threat to three coworkers. The dissemination ofthreatsof physical harm was integral to theBoard's settingaside -the election inRJR Archer,Inc.,supra. It takes on even ' greater significancewhere, as here, it occurs within a relatively smallunit of approximately 20 employees and where achange in no more than 3 votes would alter theoutcome of the election.1According to testimony of two witnesses, the threat was to "kill"anyone who crossed the picket line. The hearing officer did not resolvethe conflict.In, addition to the foregoing, the majorityignoresthe fact that Jeff Eepers' telling employee MarkCupp that he would "beat the shit out of [Cupp]"if he spoke with the branchmanager again causedCupp to terminate his employment. Cupp was sentback to the Employer'spremisesby the unemploy-ment office and returned to work only after beingurged by the Employer to do so.Thus, in view of the number and severity of thethreats, theirdissemination,and their establishedtendency to coerce, I would find that the conducttended to quell employees' expression of freechoice and destroyed laboratory conditions neces-sary for the conduct of a free and fair election.2Accordingly, I wouldset asidethe election anddirect that a second election be conducted.2See generallySteak HouseMeat Co.,206 NLRB28 (1973).